Citation Nr: 0519816	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-19 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to December 4, 
2001 for a 30 percent evaluation for service-connected hallux 
rigidus of the left great toe.

2.  Entitlement to an effective date prior to December 4, 
2001 for a 30 percent evaluation for service-connected hallux 
rigidus of the right great toe.

3.  Entitlement to service connection for right shoulder 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from October 1979 
to October 1983.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Jackson, Mississippi (RO).  The veteran 
testified at a hearing chaired by the undersigned sitting in 
Washington, D.C. in March 2005. 

The issue of whether the veteran's VA compensation benefits 
were properly reduced due to incarceration in 1999 was 
remanded by the Board in June 2000.  However, the veteran 
noted in a statement dated in October 2004 that he had never 
asked VA to review the reduction in his compensation due to 
incarceration.  He also did not file a substantive appeal 
following the RO's issuance of a statement of the case as to 
this matter in August 2004.  Consequently, that issue is not 
part of the veteran's current appeal.

The issues of entitlement to service connection for right 
shoulder disability and whether new and material evidence has 
been submitted to reopen a claim for service connection for 
back disability, which were timely appealed in October 2004, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  




FINDINGS OF FACT

1.  Medical evidence beginning on September 13, 1995 
described symptomatology of the veteran's service-connected 
hallux rigidus of the right great toe that more nearly 
approximated severe malunion of the metatarsal bones.  

2.  Medical evidence beginning on September 13, 1995 
described symptomatology of the veteran's service-connected 
hallux rigidus of the left great toe that more nearly 
approximated severe malunion of the metatarsal bones.  


CONCLUSIONS OF LAW

1.  An effective date of September 13, 1995 is warranted for 
the assignment of a 30 percent evaluation for service-
connected hallux rigidus of the right great toe.  38 U.S.C.A. 
§§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 
4.71a, Diagnostic Codes 5299-5283 (2004).

2.  An effective date of September 13, 1995 is warranted for 
the assignment of a 30 percent evaluation for service-
connected hallux rigidus of the left great toe.  38 U.S.C.A. 
§§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 
4.71a, Diagnostic Codes 5299-5283 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).


VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The Board notes that the RO sent the veteran a letter in 
January 2002 in which he was informed of the requirements 
needed to establish an increased evaluation for service-
connected bilateral hallux rigidus of the big toe.  The 
January 2002 notification would also apply to the 
"downstream" issue of entitlement to an effective date 
prior to December 4, 2001 for a 30 percent evaluation for 
each big toe.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  

In accordance with the requirements of the VCAA, the January 
2002 letter, a copy of which was sent to the veteran's 
representative at the time, informed the veteran what 
evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Additional private medical evidence has been received from 
the veteran.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  The veteran has 
been given ample opportunity to present evidence and argument 
in support of his claims.  Consequently, the Board finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2004).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, providing a current 
examination of the veteran's big toes is not relevant to the 
issues decided below.  Consequently, the issues of 
entitlement to an effective date prior to December 4, 2001 
for a 30 percent evaluation for hallux rigidus of each big 
toe will be decided on the evidence of record.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual Background

The veteran's service medical records reveal that he 
underwent surgery for bilateral hallux abductus in October 
1980.  He was given a temporary 90-day profile in June 1982 
to prevent running and jumping due to arthritis of the great 
toes.  He complained of pain in his feet in August 1982, but 
there were no acute findings.  Bilateral great toe disability 
was noted on examination in July 1983.  

The veteran complained on VA examination in May 1984 of pain 
in his feet and back.  He said that he could walk about a 
mile but could not run.  Examination revealed pain with 
motion of the metatarsophalangeal joint of both big toes, 
mild hallux valgus, and pes planus.  The diagnosis was hallux 
rigidus of the big toe on each foot.

An August 1984 rating decision granted service connection for 
bilateral hallux rigidus of the big toe and assigned a 20 
percent evaluation effective October 9, 1983, the day 
following service discharge.  

According to a May 1985 examination report for VA 
compensation purposes, the veteran complained of bilateral 
foot pain.  Physical examination revealed marked bilateral 
pes planus, which was rigid, and mild bilateral hallux 
valgus, with significant under riding of the 2nd toe by the 
1st toe.  X-rays showed old hallux valgus surgery with a wire 
sutured dorsomedially at the base of the proximal phalanx 
bilaterally.  It was noted that the deformities had recurred 
and appeared to be mild on X-ray.  The impressions were 
failed bilateral hallux valgus corrections and congenital 
calcaneonavicular tarsal coalitions with painful pes planus.

A July 1995 rating decision denied entitlement to an 
evaluation in excess of 20 percent for bilateral great toe 
disability but did redesignate the disability as separate 10 
percent evaluations for hallux rigidus of each great toe.  

According to a January 1986 medical report from P. F P. 
Clinic, X-rays taken in December 1985 showed slight bilateral 
hallux deformity with moderately advanced degenerative 
osteoarthritis of the first metatarsophalangeal joint.  

In May 1987, the Board denied entitlement to an increased 
evaluation for hallux rigidus of either foot, taking into 
consideration all relevant medical evidence regarding the 
veteran's feet since the veteran's separation from service in 
October 1983.

The diagnosis on VA examination in July 1987 was 
postoperative bilateral bunion type procedures that had 
failed.

The pertinent diagnosis on VA examination in August 1988 and 
in a P. F. P. Clinic report in February 1989 was 
osteoarthritis of the feet.

Diagnostic findings on May 1990 special VA foot examination 
were bilateral pes planus, second to third degree, 
symptomatic; residual of bilateral hallux valgus surgery at 
the base of the big toes, with hallux valgus noted on the 
right; and deformity of the toes with hammertoes and tinea 
pedis between the toes, with the deformities in need of 
surgical correction by podiatry.

A September 1991 Board decision denied entitlement to ratings 
in excess of 10 percent for both right and left hallux 
rigidus of the great toe.  

According to a May 1993 medical report from D.N.B., M.D., the 
veteran's second toe on his left foot overlapped the great 
toe and there was an old surgical incision over the right 
great toe.  He had a normal gait and could squat and recover 
without difficulty.  

A claim for an increased evaluation was received from the 
veteran in June 1993.  

VA treatment records for February 1994 diagnose spastic pes 
valgoplanus secondary to congenital abnormality and 
postoperative bunionectomies with recurrence of hallux valgus 
deformity.  

The impressions on VA evaluation in April 1994 were status 
post bunionectomies with residual deformity, skin maceration, 
loss of motion, and symptoms of traumatic arthritis.  X-rays 
of the feet showed surgical metallic sutures at the base of 
the proximal phalanx of both great toes, narrowing of the 
metatarsophalangeal joint space of the right great toe, and a 
minimal amount of hallux valgus deformity of the left great 
toe.

A claim for increased ratings for the veteran's hallux 
rigidus of the big toes was denied by rating decision dated 
in June 1994, and the veteran was notified of the denial in 
July 1994.  Correspondence received from the veteran in 
August 1994 did not mention the June 1994 denial.  

A claim for an increased evaluation was received by VA on 
July 31, 1995.  This was denied by rating decision in 
September 1995, and the veteran timely appealed.

According to a VA examination report dated September 13, 
1995, the veteran complained of very significant pain 
bilateral foot pain with weight bearing.  Physical 
examination revealed some overlap of the right second toe 
over the great toe and rather significant callus formation 
over the medial aspect of the right great toe.  There was 5 
degrees of dorsiflexion and 10 degrees of plantar flexion on 
the right side.  There was marked overlap of the left second 
toe over the great toe.  There was 5 degrees of dorsiflexion 
and 15 degrees of plantar flexion on the left side.  X-rays 
showed surgical sutures in the base of the proximal phalanx 
of the bilateral great toes with mild arthritic changes 
involving the metatarsophalangeal joints.  The impression was 
bilateral hallux rigidus, postoperative, markedly 
symptomatic.

Private and VA treatment records dated from March 1996 to 
October 1997 reveal that the veteran was seen for left foot 
pain in March 1996; the assessment was acute bilateral foot 
pain, pes planus.  Private X-rays later in March 1996 showed 
deformity of the distal and medial aspects of each first 
metatarsal, with significant degenerative disease of the 
metatarsophalangeal joint of the right great toe.  VA therapy 
records for June 1996 reveal that the veteran was considered 
capable of regular exercise within his fitness level without 
foot problems.

The veteran testified at a personal hearing at the RO in 
October 1996 that pain and swelling in his feet made it hard 
for him to move around.

The veteran complained on VA examination on April 2, 2002 of 
constant bilateral foot pain made worse by prolonged 
standing.  He had some difficulty with dressing and the 
activities of daily living; he was able to walk 12 blocks 
before having to stop due to foot pain.  Physical examination 
revealed overlap of the 2nd and 3rd toes over the great toe, 
bilaterally, slightly worse on the right.  There was mild 
tenderness to deep palpation over the greater aspect of the 
feet.  Motor strength of the feet was 5/5.  Bilateral 
dorsiflexion was 20 degrees and bilateral plantar flexion was 
40 degrees with pain.  Bilateral inversion and eversion was 
limited to 5 degrees with pain.  The impression was hallux 
valgus deformity of the great toes, post surgical repair.  

An April 2002 rating decision granted separate increased 
ratings of 30 percent for hallux rigidus of each great toe, 
effective December 4, 2001, which was noted to be the date of 
claim for increased evaluations.  The veteran timely appealed 
the effective date for the increase in his service-connected 
bilateral great toe disability.

According to the September 2002 Statement of the Case, the 
April 2002 rating decision was clearly and unmistakably 
erroneous in assigning an effective date of December 4, 2001 
for increased evaluations of 30 percent for service-connected 
bilateral hallux rigidus of the great toe because the claim 
for increase was received by VA on July 31, 1995 and the date 
of evidence of increased disability was the VA examination 
findings on April 2, 2002, which should have been the 
effective date.  However, because the erroneous effective 
date of December 4, 2001 was due to VA error, and the correct 
date was not as favorable to the veteran, it was determined 
that the effective date would not be changed. 

The veteran testified at his Board hearing in March 2005 on 
his claim for an earlier effective date for his service-
connected hallux rigidus of the great toes, including that he 
never abandoned his 1983 claim for increased evaluations.

Pertinent law and regulations

Effective dates

A claim for a total rating is essentially a claim for an 
increased rating.  The law with regard to determining the 
effective date of an increased evaluation is set forth in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. § 3.400(o).  The 
general rule with respect to the effective date of an award 
of increased compensation is that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by the regulation, which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  "Date of receipt" generally means the date on 
which a claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r) (2004).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  
The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to a higher disability 
level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A claim or application for benefits is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2004).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  However, the informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).

The Court has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  "Evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

Unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  If the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2004).

Specific schedular criteria

The RO has evaluated the veteran's bilateral toe disability 
under Diagnostic Codes 5299-5283.  Diagnostic Code 5283 is 
for malunion or nonunion of the tarsal or metatarsal bones.  

The VA regulation dealing with rating musculoskeletal 
disabilities, 38 C.F.R. 
§ 4.71a, was recently amended.  See 67 Fed. Reg. 49,596 (July 
26, 2002).  The change in the regulation was effective August 
26, 2002.  However, the change in the regulations does not 
affect diagnostic codes involving the foot.

The RO has evaluated the veteran's bilateral toe disability 
by analogy as 10 percent disabling prior to December 4, 2001 
and 30 percent disabling thereafter under the applicable 
schedular criteria.  The applicable schedular criteria, 
Diagnostic Code 5283, allow for a 10 percent rating for 
moderate malunion or nonunion of the tarsal or metatarsal 
bones; a 20 percent evaluation is assigned for moderately 
severe malunion or nonunion of the tarsal or metatarsal 
bones; and a 30 percent evaluation is assigned for severe 
malunion or nonunion of the tarsal or metatarsal bones.  
Note: With actual loss of use of the foot, rate 40 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2004).

Analysis

The veteran's service-connected bilateral hallux rigidus of 
the great toe is currently rated as 10 percent disabling from 
October 9, 1983 to December 3, 2001 and 30 percent disabling 
beginning December 4, 2001.  It has been contended by and on 
behalf of the veteran, including at his March 2005 personal 
hearing, that the effective date of his 30 percent evaluation 
for service-connected bilateral hallux rigidus of the great 
toe should be October 9, 1983 because the severity of his 
bilateral great toe disability has not changed since service.

It must now be determined whether the current 30 percent 
evaluation can be assigned earlier than December 4, 2001, 
including back to October 9, 1983, as the veteran contends.

After a careful review of the record, and for reasons 
expressed immediately below, the Board concludes that an 
effective date of September 13, 1995 for a 30 percent 
evaluation for service-connected hallux rigidus of the right 
and left great toes is warranted under the circumstances 
presented in this case.   

According to the applicable VA regulation, the effective date 
for an award of increased compensation will be the date of 
receipt of claim to reopen or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  

A September 1991 Board decision denied entitlement to ratings 
in excess of 10 percent for both right and left hallux 
rigidus of the great toe.  The next relevant correspondence 
received from or on behalf of the veteran was a June 1993 
claim for an increased evaluation.  This claim was denied by 
rating decision dated in June 1994, and the veteran was 
notified of the denial in July 1994.  The only correspondence 
received from the veteran within a year of the denial letter 
was an August 1994 statement in which the veteran did not 
mention the June 1994 denial.  Consequently, the Board does 
not consider this statement to be a notice of disagreement to 
the June 1994 rating decision.  See 38 C.F.R. § 20.201 
(2004).  The next correspondence from the veteran that can be 
considered a claim for an increased evaluation is a statement 
received by VA on July 31, 1995.  The claim for increased 
evaluations for service-connected hallux rigidus of the great 
toes was denied by rating decision in September 1995, and the 
veteran timely appealed.  The veteran was subsequently 
granted increased evaluations of 30 percent, which is the 
maximum schedular rating allowed under Diagnostic Code 5283, 
by rating decision in April 2002 based on VA examination on 
April 2, 2002.  As noted above, the effective date of 
December 4, 2001 should have been April 2, 2002, the date the 
RO determined that increased disability was shown.

The Board must now determine whether the evidence shows 
increased disability prior to April 2, 2002.  Although the 
veteran has complained of bilateral foot pain since service, 
there is no medical evidence of significant disability, such 
as significant loss of motion, prior to September 1995.  In 
fact, it was noted in May 1993 that the veteran had a normal 
gait and could squat and recover without difficulty.

However, the veteran complained on VA examination on 
September 13, 1995 of very significant pain bilateral foot 
pain with weight bearing.  Physical examination revealed 
bilateral overlap of the second toe over the great toe and 
rather significant callus formation.  There was 5 degrees of 
dorsiflexion, bilaterally, with 10 degrees of plantar flexion 
on the right and 15 degrees of plantar flexion on the left.  
It was concluded that the veteran had markedly symptomatic 
bilateral hallux rigidus.

Because of the veteran's complaints of severe bilateral foot 
pain, the significant examination findings, including loss of 
motion, and the diagnosis of markedly symptomatic bilateral 
hallux rigidus on VA examination in September 1995, the Board 
finds that this evidence more nearly approximates the 
criteria for severe malunion of the metatarsal bones.  
Consequently, the Board concludes that the disability picture 
for the veteran's service-connected hallux rigidus of each 
great toe more nearly approximates the criteria for an 
evaluation of 30 percent for severe disability beginning on 
September 13, 1995, the later of the date of claim and the 
date of increased disability.  

Although an exception to the general rule applies where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim, this exception is not 
applicable in this case because there is no evidence of 
increased disability between July 1994 and July 1995.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 30 percent evaluation is warranted, 
effective September 13, 1995, for the veteran's service-
connected hallux rigidus of the right great toe and hallux 
rigidus of the left great toe.   The benefit sought on appeal 
is accordingly allowed to the extent noted.


ORDER

An effective date of September 13, 1995 for the assignment of 
a 30 percent evaluation for service-connected hallux rigidus 
of the right great toe and for hallux rigidus of the left 
great toe is granted.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, following the filing of the veteran's claim for 
back disability in October 1999 and the enactment of the 
VCAA, there is no letter from the RO to the veteran that 
discusses the evidence to be provided by VA and the evidence 
to be provided by the veteran on the issues of entitlement to 
service connection for right shoulder disability and whether 
new and material evidence has been submitted to reopen a 
claim for service connection for back disability and the 
evidence needed to substantiate these claims.  (Notice 
provided in an October 2000 letter is considered to be in 
substantial compliance with the requirements of VCAA with 
respect to the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
back disability but contains not well-grounded language and 
predates the VCAA.)  Consequently, the Board finds that there 
is no notice of the evidentiary requirements for 
substantiating the issues noted above.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Circuit Court that VA 
has not completely fulfilled its obligations under the VCAA, 
it would potentially be prejudicial to the appellant if the 
Board were to proceed with a decision at this time on the 
issues of entitlement to service connection for a right 
shoulder disability and whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
back disability.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, the Board is no longer in a position to 
remedy the procedural deficiency on its own.  

Based on the above, this case is being remanded for the 
following action:  

The RO should take appropriate steps to 
ensure that the veteran is provided 
notification under the VCAA of the 
evidence to be provided by VA and by the 
veteran and notification of the 
evidentiary requirements for 
substantiating his claims for 
entitlement to service connection for a 
right shoulder disability and whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for back disability.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


